COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      BMB Dining Services (Willowbrook), Inc. and RCI Hospitality, Inc. v.
                          Willowbrook I Shopping Center L.L.C., Leon Vahn; Capital Realty
                          Group. Inc. and Brant Widener

Appellate case number:    01-19-00306-CV

Trial court case number: 2015-20985

Trial court:              333rd District Court of Harris County

       It is ordered that the motion for rehearing is denied.


Judge’s signature:              /s/ Veronica Rivas-Molloy___________________________
                                 Acting for the Court


Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.


Date: ___October 7, 2021____